Chief Justice Bibb,
delivered the opinion of the Court.
The writ is in case, damage $200; the declaration is in debt, for $480, upon anote executed in Oct. 1819, to the President, Directors & Co. of the Christian Bank, by Greenfield.
The defendant demurred, and the court sustained the demurrer.
The case does not come within the statutes of jeofails; it is decided upon demurrer: there has been nc?‘ verdict of twelve men; nor judgment by nihil diset, *291or non sum informatus, or enquiry of damages. This variance between the writ and declaration is so total and fatal as to justify the decision of the court in favour of the demurrant, without going into the other questions presented by the record.
Crittenden for appellant; Mayes for appellee.
Judgment .affirmed with costs.